EXHIBIT 10.5
EMPLOYMENT AGREEMENT
               THIS AGREEMENT is made effective the 3rd day of June, 2008,
between APOTHECARYRX, LLC, an Oklahoma limited liability company (the “Company”)
and EDWARD FOX, an individual (the “Pharmacist”).
W I T N E S S E T H :
               WHEREAS, the Company desires to retain the services of the
Pharmacist and the Pharmacist desires to make the Pharmacist’s services
available to the Company.
               NOW THEREFORE, in consideration of the mutual promises herein
contained, the Company and the Pharmacist agree as follows:
1. Employment. The Company hereby employs the Pharmacist and the Pharmacist
hereby accepts employment subject to the terms and conditions contained in this
Agreement. The Pharmacist is engaged as an employee of the Company, and the
Pharmacist and the Company do not intend to create a joint venture, partnership
or other relationship which might impose a fiduciary obligation on the
Pharmacist or the Company in the performance of this Agreement.
2. Pharmacist’s Duties. The Pharmacist is employed on a full-time basis to help
ensure an effective transition of the ownership of the Company’s pharmacies from
the prior ownership group that included, indirectly, the Pharmacist. The
Pharmacist will use the Pharmacist’s best efforts and due diligence to achieve
the most profitable operation of the Company and the Company’s subsidiary
corporations, partnerships and entities which is consistent with developing and
maintaining a quality business operation.

  2.1.   Specific Duties. Initially, the Pharmacist will serve as Transitional
Manager for the Company’s pharmacies in Glencoe, Illinois, Wilmette, Illinois,
on Lake Shore Drive in Chicago, Illinois, and in the Lincoln Park area of
Chicago, Illinois, collectively known as “Parkway Drugs.” The Pharmacist will
perform all of the services required to fully and faithfully execute the
positions to which the Pharmacist is appointed and such other services as may be
reasonably directed by the Pharmacist’s supervisor.     2.2.   Supervision. The
services of the Pharmacist will be requested and directed by Mr. James A. Cox,
RPh, or such person as Mr. Cox or the President of the Company may direct.

3. Other Activities. While employed by the Company pursuant to this Agreement,
unless the Pharmacist has obtained the prior written approval of the President
of the Company, the Pharmacist will not: (a) engage in business independent of
the Pharmacist’s employment by the Company; (b) serve as an officer, director,
general partner or member in any corporation, partnership, limited liability
company or firm; or (c) directly, indirectly or through any Affiliate (as
hereinafter defined), invest in, participate in or acquire an interest in any
Pharmacy Business (as hereinafter defined). For purposes of this Agreement, the
terms: (x) “Pharmacy Business”

      Employment Agreement     - Edward Fox   Page 1 of 9 Pages

 



--------------------------------------------------------------------------------



 



means owning, managing, operating, controlling, engaging in or being connected
as a partner, investor, stockholder, creditor, guarantor, advisor, employee,
independent contractor or consultant in the business of selling pharmaceutical
and over-the-counter drugs and related merchandise; (y) “Affiliate” means as to
any Person (as hereinafter defined), each other person that directly or
indirectly (through one [1] or more intermediaries) controls, is controlled by
or is under common control with such person; and (z) “Person” means an
individual, corporation, partnership, association, joint stock company, trust,
associate (as defined in regulations promulgated by the Securities Exchange
Commission) or other legally recognizable entity. The limitation in this
paragraph 3 will not prohibit any investment by the Pharmacist in securities
which are listed on a public exchange or the National Association of Securities
Dealers Automated Quotation System and issued by a company, firm, corporation,
partnership, trust or other entity involved in the Pharmacy Business, provided
that the Pharmacist, the Pharmacist’s family and Affiliates own in the aggregate
not more than five percent (5%) of the outstanding voting securities of the
entity. Notwithstanding the foregoing, the limitation in this paragraph 3 shall
not prohibit the Pharmacist from owning a company that provides pharmacy
services, or directly providing pharmacy services (provided such activity does
not interfere with the Pharmacist’s duties to the Company under this Agreement),
at the Mount Sinai Hospital clinic at 15th Street and California Avenue in
Chicago, Illinois, Sinai Touhy Pharmacy, 2907 W. Touhy, Chicago, Illinois,
60645, and Hamlin Pharmacy, 3800 W. Madison St., Chicago, Illinois, 60624.
4. Pharmacist’s Compensation. The Company agrees to compensate the Pharmacist as
follows:

  4.1.   Base Salary. The Company will pay a salary to the Pharmacist at the
rate of $3,653.85 per bi-weekly pay period on the Company’s regular pay days.
This position will be considered exempt from the overtime provisions of the Fair
Labor Standards Act.     4.2.   Benefits. The Company will provide the
Pharmacist such paid vacation, retirement benefits, reimbursement of reasonable
expenditures for dues, travel and entertainment and such other benefits as are
customarily provided by the Company as set forth in the Company’s benefits
enrollment materials. The Pharmacist may take additional unpaid vacation with
the prior consent of the Company. The Company will also provide the Pharmacist
the opportunity to apply for coverage under the Company’s medical, life and
disability plans, if any. If the Pharmacist is accepted for coverage under such
plans, the Company will provide such coverage on the same terms as is
customarily provided by the Company to the plan participants as modified from
time to time.     4.3.   Compensation Review. The compensation of the Pharmacist
will be reviewed not less frequently than annually by the Managers of the
Company. The compensation of the Pharmacist prescribed by paragraph 4 of this
Agreement may be increased, but not decreased, at the discretion of the Managers
of the Company.     4.4.   Professional Liability Insurance. During the term of
this Agreement, the Company will provide and maintain pharmacist professional
liability coverage

      Employment Agreement     - Edward Fox   Page 2 of 9 Pages



 



--------------------------------------------------------------------------------



 



      insuring Pharmacist at the Company’s expense in amounts and of the type
customarily maintained for pharmacists of the Company, which policy will name
the Pharmacist as an additional insured.

5. Term. The employment relationship evidenced by this Agreement is an at-will
employment relationship and each of the parties may terminate this Agreement at
any time as provided below. Unless earlier terminated pursuant to this paragraph
5, this Agreement will extend for a term of 120 days commencing on the date of
this Agreement. During the initial term, the Pharmacist and the Company will
explore potential mutually agreeable roles for the Pharmacist after the initial
term and may amend this Employment Agreement accordingly if mutually agreeable
terms are reached. This Agreement may be otherwise renewed for successive sixty
(60) day periods if the Company and the Pharmacist mutually agree at least
thirty (30) days prior to the termination date of this Agreement.

  5.1.   Termination by Company. The Company will have the following rights to
terminate this Agreement:

  5.1.1.   Termination without Cause. The Company may terminate this Agreement
without cause at any time by the service of written notice of termination to the
Pharmacist specifying an effective date of such termination not earlier than
fifteen (15) days after the date of such notice. In the event the Pharmacist is
terminated without cause, the Company will not have any obligation to provide
any further payments or benefits to the Pharmacist after the effective date of
such termination except for payments and benefits earned on or prior to such
effective date of termination.     5.1.2.   Termination for Cause. The Company
may terminate this Agreement for cause if the Pharmacist commits malfeasance
including, without limitation: (a) misappropriating the property of the Company
or committing any other act of dishonesty; (b) engaging in personal misconduct
which injures or could injure the Company; (c) willfully violating any law or
regulation relating to the business of the Company; (d) willfully and repeatedly
failing to perform the Pharmacist’s duties hereunder; (e) willfully violating
this Agreement; (f) willfully violating the Goodwill Protection Agreement
between the Company and the Pharmacist of even date herewith (the “Goodwill
Protection Agreement”); (g) failing to maintain a valid and current license to
practice as a pharmacist in the State of Illinois; and (h) failing to maintain
the ability to participate as a Medicare/Medicaid Provider. In the event this
Agreement is terminated for cause, the Company will not have any obligation to
provide any further payments or benefits to the Pharmacist after the effective
date of such termination except for payments and benefits earned on or prior to
such effective date of termination.

  5.2.   Termination by Pharmacist. The Pharmacist may voluntarily terminate
this Agreement with or without cause by serving written notice of such
termination to the Company specifying an effective date of such termination not
less than thirty

      Employment Agreement     - Edward Fox   Page 3 of 9 Pages

 



--------------------------------------------------------------------------------



 



      (30) days after the date of such notice. In the event this Agreement is
terminated by the Pharmacist, the Company will not have any obligation to
provide any further payments or benefits to the Pharmacist after the effective
date of such termination except for payments and benefits earned on or prior to
such effective date of termination.     5.3.   Incapacity of Pharmacist. If the
Pharmacist suffers from a physical or mental condition which in the reasonable
judgment of the Company’s Managers prevents the Pharmacist from performing the
duties specified herein for a period of three (3) consecutive months, the
Pharmacist may be terminated. Although the termination will be deemed to be a
termination with cause, the Pharmacist will receive as termination compensation:
(a) any benefits payable under any disability plans under paragraph 4.2 of this
Agreement; and (b) the benefits described in paragraph 4.2 of this Agreement
accrued through the effective date of such termination, as well as payments
earned on or prior to such effective date of termination.     5.4.   Death of
Pharmacist. If the Pharmacist dies during the term of this Agreement, this
Agreement will automatically terminate on the day after death without
compensation to the Pharmacist’s estate except for payments earned through such
termination and the benefits described in paragraph 4.2 of this Agreement
accrued through the effective date of such termination.     5.5.   Effect of
Termination. The termination of this Agreement will terminate all obligations of
the Pharmacist to render services on behalf of the Company under this Agreement,
provided that: (a) the Pharmacist will maintain the confidentiality of all
information acquired by the Pharmacist during the term of this Agreement; and
(b) the Pharmacist’s obligations under and the provisions of paragraphs 6, 7 and
8 of this Agreement will survive termination. The termination of this Agreement
will have no effect on the obligations of the Pharmacist under any other
agreement. Except as otherwise provided in paragraph 5 of this Agreement, no
accrued bonus, severance pay or other form of compensation will be payable by
the Company to the Pharmacist by reason of the termination of this Agreement.
All keys, credit cards, files, records, financial information, furniture,
furnishings, equipment, supplies and other items relating to the Company will
remain the property of the Company. The Pharmacist will have the right to retain
and remove all personal property and effects which are owned by the Pharmacist
and located in the offices of the Company. All such personal items will be
removed from such offices no later than fourteen (14) days after the effective
date of termination, and the Company is hereby authorized to discard any items
remaining. Prior to the effective date of termination, the Pharmacist will
render such services to the Company as might be reasonably required to provide
for the orderly termination of the Pharmacist’s employment.

6. Confidentiality. The Pharmacist recognizes that the nature of the
Pharmacist’s services are such that the Pharmacist will have access to
information which constitutes trade secrets, is of a confidential nature, is of
great value to the Company or is the foundation on which the business

      Employment Agreement     - Edward Fox   Page 4 of 9 Pages

 



--------------------------------------------------------------------------------



 



of the Company is predicated. During the term of this Agreement and for a period
of three (3) years after the termination or expiration of this Agreement, the
Pharmacist agrees not to disclose to any person other than the Company’s
Pharmacists or the Company’s legal counsel nor use for any purpose, other than
the performance of this Agreement, any information, data or material (regardless
of form) which is (the “Confidential Information”): (a) a trade secret;
(b) provided, disclosed or delivered to the Pharmacist by the Company, any
officer, director, Pharmacist, agent, attorney, accountant, consultant or other
person or entity employed by the Company in any capacity, any customer, borrower
or business associate of the Company or any public authority having jurisdiction
over the Company of any business activity conducted by the Company; or
(c) produced, developed, obtained or prepared by or on behalf of the Pharmacist
or the Company (whether or not such information was developed in the performance
of this Agreement) with respect to the Company or any assets, Pharmacy Business
prospects, business activities, officers, directors, Pharmacists, borrowers or
customers of the foregoing. Confidential Information does not, however, include
information which: (a) was in the public domain, as evidenced by a printed
publication of a date earlier than the date of disclosure, (b) becomes available
to a party on a non-confidential basis from a source which is not prohibited
from disclosing such information by an agreement with the disclosing party or by
a legal, contractual, or fiduciary obligation to the disclosing party, or (c) a
party can show is already in the possession of, or known to, that party prior to
the time of any such disclosure. On request by the Company, the Company will be
entitled to a copy of the Confidential Information in the possession of the
Pharmacist. The Pharmacist also agrees that the provisions of this paragraph 6
will survive the termination, expiration or cancellation of this Agreement and
that on termination, expiration or cancellation of this Agreement, the
Pharmacist will deliver to the Company all originals and copies of the
information, data and material containing such information. For purposes of
paragraphs 6 and 7 of this Agreement, the term Company expressly includes any of
the Company’s affiliated corporations, partnerships or entities.
7. Proprietary Matters. The Pharmacist expressly understands and agrees that any
and all improvements, inventions, discoveries, processes or know-how that are
generated or conceived by the Pharmacist during the term of this Agreement,
whether generated or conceived during the Pharmacist’s regular working hours or
otherwise, will be the sole and exclusive property of the Company. Whenever
requested by the Company (either during the term of this Agreement or
thereafter), the Pharmacist will assign or execute any and all applications,
assignments and or other instruments and do all things which the Company deems
necessary or appropriate in order to permit the Company to: (a) assign and
convey or otherwise make available to the Company the sole and exclusive right,
title and interest in and to said improvements, inventions, discoveries,
processes, know-how, applications, patents, copyrights, trade names or
trademarks; or (b) apply for, obtain, maintain, enforce and defend patents,
copyrights, trade names or trademarks of the United States or of foreign
countries for said improvements, inventions, discoveries, processes or know-how.
The Pharmacist further agrees that the provisions of this paragraph 7 will
survive termination, expiration or cancellation of this Agreement.
8. Non-Compete. For the period commencing on the effective date of this
Agreement and ending on the date which is one (1) year after the termination of
the Pharmacist’s employment under this Agreement for any reason, the Pharmacist
will not directly or indirectly (as an individual, Pharmacist, owner, director,
consultant, agent or in any other capacity whatsoever):

      Employment Agreement     - Edward Fox   Page 5 of 9 Pages

 



--------------------------------------------------------------------------------



 



  8.1.   In connection with any aspect of a Pharmacy Business, recruit, hire,
assist others in recruiting or hiring, discuss employment with or refer to
others for employment any person who at such time is or, during the twelve
(12) months prior to the termination of the Pharmacist’s employment, was an
employee of the Company or any of the Company’s Affiliates; or     8.2.   In
connection with any aspect of a Pharmacy Business, solicit the customers,
acquisition prospects, suppliers, dealers, or independent salespersons of the
Company or any of the Company’s Affiliates or induce or attempt to induce any
such customer, acquisition prospect, supplier, dealer or independent salesperson
to discontinue their relationship with the Company or any of the Company’s
Affiliates.

It is understood and agreed that the scope of each of the covenants contained in
this paragraph 8 is reasonable as to time, area and persons and is necessary to
protect the legitimate business interests of the Company. It is further agreed
that such covenants will be regarded as divisible and will be operative as to
time, area and persons to the extent such provisions may be operative under
applicable law.
9. Miscellaneous. The parties further agree as follows:

  9.1.   Time. Time is of the essence of each provision of this Agreement.    
9.2.   Notices. Any notice, payment, demand or communication required or
permitted to be given by any provision of this Agreement will be in writing and
will be deemed to have been given when delivered personally or by telefacsimile
to the party designated to receive such notice, or on the date following the day
sent by overnight courier, or on the third (3rd) business day after the same is
sent by certified mail, postage and charges prepaid, directed to the following
address or to such other or additional addresses as any party might designate by
written notice to the other party:

         
 
  To the Company:   ApothecaryRx, LLC
 
      C/o Mr. Lewis P. Zeidner, President
 
      5500 Wayzata Boulevard, Suite 210
 
      Golden Valley, Minnesota 55416
 
      Fax: (763) 647-1137
 
       
 
  To the Pharmacist:   Edward Fox
 
      1765 Orchid Ct.
 
      Highland Park, Illinois 60035

  9.3.   Assignment. Neither this Agreement nor any of the parties’ rights or
obligations hereunder can be transferred or assigned without the prior written
consent of the other parties to this Agreement.

      Employment Agreement     - Edward Fox   Page 6 of 9 Pages

 



--------------------------------------------------------------------------------



 



  9.4.   Construction. If any provision of this Agreement or the application
thereof to any Person or circumstances is determined, to any extent, to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such provision to Persons or circumstances other than those as to which the same
is held invalid or unenforceable, will not be affected thereby, and each term
and provision of this Agreement will be valid and enforceable to the fullest
extent permitted by law.     9.5.   Entire Agreement. This Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter herein contained, and no modification hereof will be effective unless
made by a supplemental written agreement executed by all of the parties hereto.
    9.6.   Binding Effect. This Agreement will be binding on the parties and
their respective successors, legal representatives and permitted assigns.    
9.7.   Attorneys’ Fees. If any party institutes an action or proceeding against
any other party relating to the provisions of this Agreement or any default
hereunder, the unsuccessful party to such action or proceeding will reimburse
the successful party therein for the reasonable expenses of attorneys’ fees and
disbursements and litigation expenses incurred by the successful party, as
determined by order of court.     9.8.   Governing Law. This Agreement will be
interpreted and enforced in accordance with the laws of the State of Illinois,
regardless of any applicable principal of conflicts of law.     9.9.   Consent
to Jurisdiction. Any suit, action or other proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may be brought in any court of
competent jurisdiction in Chicago, Illinois, or the United States District Court
sitting in Chicago, Illinois, and each of the parties hereby consents to the
jurisdiction of such courts (and of the related appellate courts) in any such
suit, action or proceeding and irrevocably waives, to the full extent permitted
by law, any objection which it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding in any such court or that any such
suit, action or proceeding which is brought in any such court has been brought
in an inconvenient forum. Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.

[Signature Pages Follow]

      Employment Agreement     - Edward Fox   Page 7 of 9 Pages

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO EMPLOYMENT AGREEMENT
          IN WITNESS WHEREOF, this Agreement has been executed by the parties
effective the date first above written.

         
 
  /S/ EDWARD FOX
 
EDWARD FOX, individually    
 
       
 
  (the “Pharmacist”)    

      Employment Agreement     - Edward Fox   Page 8 of 9 Pages

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO EMPLOYMENT AGREEMENT
          IN WITNESS WHEREOF, this Agreement has been executed by the parties
effective the date first above written.

            APOTHECARYRX, LLC, an Oklahoma limited
liability company
      By   /S/ LEWIS P. ZEIDNER         Lewis P. Zeidner, President
      (the “Company”)     

      Employment Agreement     - Edward Fox   Page 9 of 9 Pages

 